Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12 and 17 reference a “port outer region” and a “starboard outer region”.  However, it is vague and indefinite as to what such regions entail and whether the metes and bounds of such “regions” can be determined with any specificity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Long (‘450) in view of the PCT application to Winnett et al (WO2016/009270A1) or PG-Publication to Guevel et al (‘862).
Long (see Fig. 5) discloses a method and system that includes a plurality of sources (526-1, 526-2) in a wide-tow source survey configuration coupled to a survey vessel (218), a first plurality of streamers (520-1, 520-2, 520-13, 520-14) including a regular streamer spread and coupled to the survey vessel, and a second plurality of streamers (520-3, 520-4, 520-11, 520-12) coupled to the survey vessel, where the first plurality of streamers includes “a port outer region” and “a starboard outer region”.
The difference between independent claims 1 and 17 and Long is the claims specify that “the second plurality of streamers are interspersed with streamers from the first plurality of streamers in the port outer region and in the starboard outer region”. 
Winnett et al (see Fig. 7 and paragraphs 0013, 0097-0099) discloses a seismic survey system and method that includes a first plurality (714, 713) of streamers, port and starboard regions, having an interspersed second plurality of streamers (709, 711).  Such a multi-streamer design provides better signal separation from noise and other signals and avoiding artifacts (para. 0014).  Similarly, Guevel (see Fig. 3, abstract and paragraphs 0012, 0028, 0034) discloses an exemplary seismic survey system and method that includes a first plurality (first sub-set) of streamers having an interspersed second plurality of streamers (second sub-set).  
Therefore, in view of Winnett et al or Guevel et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-streamer design of Long to include a second plurality of streamers which are interspersed with streamers from a first plurality of streamers in the port outer region and in the starboard outer region so as to provide for a seismic survey having better signal separation from noise and other noise at the same time avoiding artifacts.  Claims 1 and 17 are so rejected.
Per claims 2 and 19, see Long, Fig. 5 and paragraph 0046.
Per claims 3 and 4, see Winnett et al, Fig. 7 and Guevel, Fig. 3.
	Per claims 5, 9, 10, 18 and 20, see Long, Fig. 5.  The specific crossline source separations and crossline streamer separations are matters of design choice (see paras. 0048, 0052) and obvious to one of ordinary skill in the art.  
Per claim 11, the recording, storing, assessing and geophysical analysis of recorded seismic data is implicit in the method/system of Long.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, there is no antecedent for “the first receiver” and “the second receiver”.

Allowable Subject Matter
8.	Claims 12-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

9.	Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl